 

 

 

HEATHER E. WILLIAMS, Bar #122664
Federal Defender

CHARLES J. LEE, Bar #221057 Re :
Assistant Federal’ Defender

Branch Chief, Fresno Office ‘a0 9.20%

2300 Tulare Street, Suite 330

Fresno, California 93721-2226 AGES ‘O1aTAG Tae ALISO HAIIA
Telephone: (559) 487-5561 CBM caceneres

 

 

     
 

“DBEROTY:GEERIC

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF CALIF ORNIA

UNITED STATES OF AMERICA, ) Case No(s). 1:12-cr-00174-1 DAD
. )
Plaintiff, ) APPLICATION AND } ORDER
) APPOINTING CJA PANEL COUNSEL
VS. )
) Hearing: 10/10/19
JERRY KHATTHAVONG, ) Time: 2:00 p.m.
, ) Ctrm: - 8 ,
Defendant. ) Judge: Hon. Barbara A. McAuliffe
) ’
)

 

Defendant, Jerry Khatthavong, through the Federal Defender for the Eastern District of
California, hereby requests appointment of CJA panel counsel. Our office has a conflict.

Attached i is Mr. Khatthavong’s Financial Affidavit as evidence of his inability to retain
counsel. On January 13, 2014, defendant pled guilty to Count 1 of the Superseding Indictment,
namely, 21 U. S.C. Sections 841(a)( 1), (b)(1)(B) — Possession with Intent to Distribute and/or
Distribution of Methamphetamine (Doc. 40). On March 24, 2014, defendant was sentenced to
87 months custody, special assessment of $100.00, and 48 months supervised release under the
standard and special conditions, . |

On October 1; 2019, a Petition for Violation of Supervised Release was filed, and Mr.
Khatthavong is summons to appear in court on October 10, 2019 at 2:00 p.m, in Courtroom No.
8 before the Honorable Barbara A. McAuliffe (Doc. 54). Prior counsel, Katherine Hart has

retired. It is therefore, respectfully recommended that CJA Panel Counsel be promptly

appointed. | UZ
Dated: October ZL. , 2019 ZB“. WZ

CHARLES J. LEE *
Assistant Federal Defender -
Branch Chief, Fresno Office

 
Oo CO SN AH

1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

ORDER

Having satisfied the Court that the defendant is financially unable to retain counsel, the

Court hereby appoints CJA Panel Counsel pursuant to 18 U.S.C. § 3006A.

pet oe So Ae

HON @NORABLE BARBA
United States Magistrate J

Ra . McAULIFFE

 

 
